Exhibit 10.1

 

DEX MEDIA INC. EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

*  *  *  *  *

 

Participant:  xxxxxxxxx

 

Grant Date:  December 15, 2014

 

Per Share Exercise Price:  $xxxx

 

Number of Shares subject to this Option: xxxxxxxx

 

*  *  *  *  *

 

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Dex Media, Inc.,
a corporation organized in the State of Delaware, or its successor (the “Company
”), and the Participant specified above, pursuant to the Dex Media, Inc. Equity
Incentive Plan (formerly known as the Dex One Corporation Equity Incentive
Plan), as in effect and as amended from time to time (the “Plan”), which is
administered by the Committee.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.                                                 Incorporation By Reference;
Plan Document Receipt.  This Agreement is subject in all respects to the terms
and provisions of the Plan (including, without limitation, any amendments
thereto adopted at any time and from time to time unless such amendments are
expressly intended not to apply to this Nonqualified Stock Option), all of which
terms and provisions are made a part of and incorporated in this Agreement as if
they were each expressly set forth herein.  Any capitalized term not defined in
this Agreement shall have the same meaning as is ascribed thereto in the Plan. 
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content. 
In the event of any conflict between the terms of this Agreement and the terms
of the

 

--------------------------------------------------------------------------------


 

Plan, the terms of this Agreement shall control.  No part of this Nonqualified
Stock Option granted hereby is intended to qualify as an “incentive stock
option” under Section 422 of the Code.  Without limiting the generality of the
preceding sentences, the number of shares of Common Stock subject to the Option
and the Per Share Exercise Price therefor shall be subject to adjustment as
provided in Section 5.7 of the Plan.  Notwithstanding the foregoing, no
amendment to the Plan or this Agreement, or the exercise of any discretion by
the Company, the Committee, the Board or otherwise with respect to interpreting
or administering the Plan and/or this Agreement which would impair the rights of
the Participant shall be effective with respect to this Nonqualified Stock
Option unless specifically agreed to by the Participant in an advance writing.

 

2.                                                 Grant of Option.  The Company
hereby grants to the Participant, as of the Grant Date specified above, a
Nonqualified Stock Option (this “Option”) to acquire from the Company at the Per
Share Exercise Price specified above, the aggregate number of shares of Common
Stock specified above (the “Option Shares”).  Except as otherwise provided by
the Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason. Awards will be subject to adjustment to reflect the
effect of any stock split, stock dividend, combination of shares or other
similar corporate action. The Participant shall have no rights as a stockholder
with respect to any shares of Common Stock covered by this Option unless and
until the Participant has become the holder of record of such shares, and no
adjustments shall be made for ordinary dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement.

 

3.                                                 Vesting and Exercise.

 

(a)                              Vesting.  Subject to the provisions of Sections
3(b) through 3(c) hereof, this Option shall vest and become exercisable as
follows, subject to the Participant’s continued service with the Company or its
Subsidiaries on the Vesting Date provided below:

 

Vesting Date

 

Portion of Option
Shares Vested

 

December 31, 2017

 

100.0

%

 

2

--------------------------------------------------------------------------------


 

Except as provided in Sections 3(b) and 3(c) hereof, there shall be no
proportionate or partial vesting in the periods prior to the Vesting Date and
all vesting shall occur only on the Vesting Date specified above, subject to the
Participant’s continued service with the Company or any of its Subsidiaries on
such Vesting Date.  Upon expiration of this Option, this Option shall be
cancelled and no longer exercisable.

 

(b)                              Accelerated Vesting upon Certain Terminations;
Committee Discretion to Accelerate Vesting.  Notwithstanding the foregoing, in
the event of the Participant’s termination of service with the Company and its
Subsidiaries by the Company without “ Cause ,” by the Participant for “ Good
Reason ” or as a result of the Participant’s death or “Incapacity ” (each, as
defined in the Dex Media, Inc. Severance Plan — Executive Vice President and
Above), then the unvested portion of this Option shall become immediately vested
as of the date of such termination.  In addition to the foregoing, the Committee
may, in its sole discretion, provide for accelerated vesting of this Option at
any time and for any reason.

 

(c)                               Change in Control. Notwithstanding the
provisions of Sections 3(a) and 3(b) hereof, in the event of a Change in
Control, any unvested portion of this Option shall become fully and immediately
vested and exercisable on the date of such Change in Control, subject to the
Participant’s continued service with the Company or its Subsidiaries through
such date; provided, that if a Change of Control occurs and the resulting
Company’s shares of Common Stock are not publicly traded on a nationally
recognized stock exchange, the Committee shall require that the outstanding
portion of the Option be surrendered to the Company to be cancelled in exchange
for the net cash value of each such option surrendered which shall equal (i) the
Fair Market Value of a share of Common Stock as of the date of such surrender
and cancellation (ii) minus the exercise price of the Option, (iii) multiplied
by the number of shares available for exercise under such portion of the Option
to be surrendered and cancelled. For the avoidance of doubt, the 2013 merger of
Dex One Corporation and SuperMedia, Inc., is not a Change in Control for
purposes of this Option.

 

(d)                              Expiration.  Unless earlier terminated in
accordance with the terms and provisions of the Plan and/or this Agreement, all
portions of this Option (whether vested or not vested) shall expire and shall no
longer be exercisable after the expiration of ten (10) years from the Grant
Date.

 

4.                                                 Termination.  Subject to the
terms of the Plan and this Agreement, this Option, to the extent vested at the
time of the Participant’s termination of service with the Company or its
Subsidiaries (taking into account the accelerated vesting provisions set forth
herein) shall remain exercisable as follows:

 

(a)                              General.  Except as otherwise provided in
Sections 4(b) and 4(c) hereof, in the event of the Participant’s termination of
service with the Company and its Subsidiaries for any reason, the vested portion
of this Option shall remain exercisable until the earlier of (i) three (3) years
from the date of such termination, and (ii) the expiration of the stated term of
this Option pursuant to Section 3(d) hereof.

 

3

--------------------------------------------------------------------------------


 

(b)                              Termination for Cause.  In the event of the
Participant’s termination of service with the Company and its Subsidiaries for
Cause, this Option (whether vested or unvested) shall terminate and expire upon
such termination.

 

(c)                               Treatment of Unvested Option upon
Termination.  Any portion of this Option that is not vested as of the date of
the Participant’s termination of service with the Company and its Subsidiaries
for any reason shall terminate and expire as of the date of such termination.

 

5.                                                 Method of Exercise and
Payment.  Subject to Section 8 hereof, to the extent that this Option has become
vested and exercisable with respect to a number of shares of Common Stock as
provided herein, this Option may thereafter be exercised by the Participant, in
whole or in part, at any time or from time to time prior to the expiration of
this Option as provided herein and in accordance with any of the methods set
forth in Section 2.1(c) of the Plan, including, without limitation, by the
filing of any written form of exercise notice as may be required by the
Committee and payment in full of the Per Share Exercise Price specified above
multiplied by the number of shares of Common Stock underlying the portion of
this Option exercised.

 

6.                                                 Non-Transferability.  This
Option, and any rights and interests with respect thereto, issued under this
Agreement shall not be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution.  Notwithstanding the foregoing, the Committee
may, in its sole discretion, permit this Option to be transferred to a “family
member” (as defined in Section A.1.(a)(5) of the general instructions of
Form S-8) for no value, provided that such transfer shall only be valid upon
execution of a written instrument in form and substance acceptable to the
Committee in its sole discretion evidencing such transfer and the transferee’s
acceptance thereof signed by the Participant and the transferee, and provided,
further, that this Option may not be subsequently transferred other than by will
or by the laws of descent and distribution or to another “family member” (as
permitted by the Committee in its sole discretion) in accordance with the terms
of the Plan and this Agreement, and shall remain subject to the terms of the
Plan and this Agreement.  Any attempt to sell, exchange, transfer, assign,
pledge, encumber or otherwise dispose of or hypothecate in any way this Option,
or the levy of any execution, attachment or similar legal process upon this
Option, contrary to the terms and provisions of this Agreement and/or the Plan
shall be null and void and without legal force or effect.

 

7.                                                 Governing Law.  All questions
concerning the construction, validity and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the choice of law principles thereof.

 

8.                                                 Withholding of Tax.  The
Company shall have the power and the right to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to this Option
and, if the Participant fails to do so, the Company may otherwise refuse to
issue or transfer any shares of Common Stock otherwise required to be issued
pursuant to this Agreement.  Any statutorily required withholding obligation
with regard

 

4

--------------------------------------------------------------------------------


 

to the Participant may be satisfied by reducing the amount of cash or shares of
Common Stock otherwise deliverable upon exercise of this Option or by any other
method, as selected by the Participant, as provided in Section 5.5 of the Plan.

 

9.                                                 Entire Agreement; Amendment. 
This Agreement, together with the Plan, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  This Agreement may
only be modified or amended by a writing signed by both the Company and the
Participant, except as specifically provided in the Plan (as limited by this
Agreement).

 

10.                                          Notices.  Any notice hereunder by
the Participant shall be given to the Company in writing and such notice shall
be deemed duly given only upon receipt thereof by the General Counsel (or its
designee) of the Company, or, if not available, the Board.  Any notice hereunder
by the Company shall be given to the Participant in writing and such notice
shall be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

11.                                          No Right to Service.  Nothing in
this Agreement shall interfere with or limit in any way the right of the Company
or its Subsidiaries to terminate the Participant’s service at any time, for any
reason and with or without Cause.

 

12.                                          Transfer of Personal Data. The
Participant authorizes, agrees and unambiguously consents to the transmission by
the Company (or any Subsidiary) of any personal data information related to this
Option awarded under this Agreement for legitimate business purposes.  This
authorization and consent is freely given by the Participant.

 

13.                                          Compliance with Laws.  The issuance
of this Option (and the Option Shares upon exercise of this Option) pursuant to
this Agreement shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act of 1933, as amended, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto.  The Company shall not be obligated to issue this
Option or any of the Option Shares pursuant to this Agreement if any such
issuance would violate any such requirements.  The Company represents that it is
not restricted from granting the award contemplated under this Agreement for any
reason.

 

14.                                          Section 409A.  Notwithstanding
anything herein or in the Plan to the contrary, this Option is intended to be
exempt from the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent as is
reasonable under the circumstances.

 

15.                                          Binding Agreement; Assignment. 
This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Company and its successors and assigns.  The Participant
shall not assign (except in accordance with Section 6 hereof) this Option or any
part of this Agreement without the prior express written consent of the Company.

 

5

--------------------------------------------------------------------------------


 

16.                                          Headings.  The titles and headings
of the various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

17.                                          Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.

 

18.                                          Further Assurances.  Each party
hereto shall do and perform (or shall cause to be done and performed) all such
further acts and shall execute and deliver all such other agreements,
certificates, instruments and documents as either party hereto reasonably may
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated thereunder.

 

19.                                          Severability.  The invalidity or
unenforceability of any provisions of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 

20.                                          Acquired Rights.  The Participant
acknowledges and agrees that:  (a) the Company may terminate or amend the Plan
at any time, subject to the limitations contained in the Plan and this
Agreement, (b) the award of this Option made under this Agreement is completely
independent of any other award or grant and is made at the sole discretion of
the Company; (c) no past grants or awards (including, without limitation, this
Option) give the Participant any right to any grants or awards in the future
whatsoever; and (d) any benefits granted under this Agreement are not part of
the Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.

 

*  *  *  *  *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

DEX MEDIA, INC.

 

 

 

 

 

By:

/

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------